Citation Nr: 1230897	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an Achilles tendon injury of the right foot. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for sural nerve neuroma of the right leg.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision in February 2005, the RO denied reopening a claim of service connection for PTSD; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

2.  The record does not contain additional evidence relating to an unestablished fact necessary to substantiate the claim since the rating decision in February 2005 by the RO, denying service connection for PTSD.

3.  In a rating decision in December 1968, the RO denied a claim of service connection for an ankle disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within the applicable appeal period.

4.  The record does not contain additional evidence relating to an unestablished fact necessary to substantiate the claim since the rating decision in December 1968 by the RO, denying service connection for an ankle disability.

5.  The Veteran's sural nerve neuroma preexisted his entry into military service. 

6.  The Veteran's sural nerve neuroma was not permanently aggravated by the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The rating decision in February 2005 by the RO, denying reopening service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

2.  The additional evidence presented since the rating decision in February 2005 is not new and material, and the claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011)

3.  The rating decision in December 1968 by the RO, denying service connection for an ankle disability, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

4.  The additional evidence presented since the rating decision in December 1968 is not new and material, and the claim of service connection for an ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for service connection for sural nerve neuroma of the right leg have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- adjudication VCAA notice by letter, dated in December 2009. The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 



As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, the VCAA notice came before the initial adjudication.  Therefore, the timing of the notice did comply with the requirement that the notice must precede the adjudication.    

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2009 letter noted the basis of the prior final rating decision, the evidence needed to reopen the claim, and the evidence required regarding the underlying service connection for cause of death claim.  Therefore, the June 2009 letter was in compliance with the Kent directives.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records.  

As the Board is not reopening the claim of service connection for cause of death in this case, a VA medical opinion is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, as the issue of service connection relates to an aggravation claim where no evidence indicates an increase in severity during service a VA medical opinion would not assist in adjudicating the claim.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim of Service Connection for PTSD

In the rating decision in December 1968, the RO denied service connection for a nervous condition, because there was no evidence that the Veteran had an acquired psychiatric disability that was related to service.  The evidence of record at the time of the rating decision in December 1968 consisted of service treatment records, a VA examination report, and statements of the Veteran.  

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

Subsequently the RO denied service connection for a psychiatric disability again in June 1990, February 1991, June 1991, February 2003, November 2004, and February 2005 noting no new and material evidence.  The Veteran was again notified of the decisions and of the right to appeal the rating decisions, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the February 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In March 2008, the Veteran filed the current claim to reopen.  

In a rating decision in June 2009, the RO denied reopening the claim.  The Veteran appealed the decision.  Whether or not the RO reopened claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the final rating decision in February 2005, the additional evidence includes lay statements from the Veteran.   In June 2009, the Veteran submitted a copy of a February 2009 VA letter on which he added notations indicating that he had no additional evidence , that evidence had been lost by his deceased spouse from whom he was divorced and that he had previously submitted evidence.  Also attached is a statement indicating that he had previously submitted all medical papers he had and that the rest were lost by his deceased ex-wife.  In January 2010, he submitted a duplicate copy of a statement dated in January 2001, which was of record at the time of the February 2005 decision.  Statements submitted with his claim in January 2009 and his substantive appeal in January 2010 are duplicative of previous contentions.   

This evidence is not new and material under 38 C.F.R. § 3.156 as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran's statements are cumulative and duplicative.  

The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).   However, even when regarding the evidence under the low threshold, the evidence may not be considered new and material.  Therefore, the claim of service connection is not reopened.

New and Material Evidence to Reopen a Claim of Service Connection for Achilles tendon injury of the right foot

In the rating decision in December 1968, the RO denied service connection for a nervous condition, because there was no evidence that the Veteran's pre-existing ankle disability was permanently worsened during service.  The evidence of record at the time of the rating decision in December 1968 consisted of service treatment records, a VA examination report, and statements of the Veteran.  

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the December 1968 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In January 2009, the Veteran filed the current claim to reopen.  

In a rating decision in June 2009, the RO denied reopening the claim.  The Veteran appealed the decision.  Whether or not the RO reopened claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's claim was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the final rating decision in December 1968, the additional evidence includes lay statements from the Veteran.  As noted above, in June 2009, the Veteran submitted a copy of a February 2009 VA letter on which he added notations indicating that he had no additional evidence, that evidence had been lost by his deceased spouse from whom he was divorced and that he had previously submitted evidence.  Also attached is a statement indicating that he had previously submitted all medical papers he had and that the rest were lost by his deceased ex-wife.  In January 2010, he submitted a duplicate copy of a statement dated in January 2001, which was of record at the time of the February 2005 decision.  Statements submitted with his claim in January 2009 and his substantive appeal in January 2010 are duplicative of previous contentions. 

This evidence is not new and material under 38 C.F.R. § 3.156 as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran's statements are cumulative and repetitive of his prior statements.  They do not address the issue of whether the Veteran's disability was aggravated during service.  

The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).   However, even when regarding the evidence under the low threshold, the evidence may not be considered new and material.  Therefore, the claim of service connection is not reopened.

Service connection for sural nerve neuroma of the right leg 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Washington v. Nicholson, 19Vet. App. 362, 366-67 (2005). 

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19Vet. App. 362, 369 (2005).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The July 1967 induction examination notes a scar on the ankle related to the Achilles tendon.   

The Veteran was examined in August 1967 in the Orthopedic Clinic for complaints related to his right heel.  He noted that six months prior to entering service he sustained a laceration of tendon Achilles and sural nerve.  He was treated with a cast, but did not complete rehabilitation.  The examiner noted that the Veteran exaggerated his complaints of pain.  He diagnosed a well-healed lacerated tendon Achilles adequately rehabilitated.  As such, the presumption of soundness does not apply and the disability pre-existed service.

In August 1968 the Veteran was examined again.  The examiner noted the Veteran's history.  He noted that the Veteran has had numerous sick call visits for complaints of right ankle pain, however orthopedic examination revealed the tendon to be well-healed with good strength and function of the leg.  Physical examination was within normal limits with continued reports of pain.  Sensory and motor function of the right leg were intact.  

The Veteran was provided a separation examination in February 1968.  The Orthopedic examination specifically noted that the Veteran's complaints are the same as before.  Sensory and motor function of the right leg were intact.  

An August 1990 private doctor's statement noted a neuroma of the right sural nerve which was the result of a laceration sustained several years ago.  There was no opinion as to the etiology of the condition or with regard to aggravation in service.

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that the preponderance of the competent and probative evidence is against the claim.  The service treatment records show evidence of a preservice laceration of the right sural nerve and complaints of pain.  At the time of the separation examination, the examiner noted that the complaints were the same.  The service treatment records do not show an increase in severity during service.  The Veteran has not made any specific assertions with regard to the claimed disability and he is not competent to provide a medical opinion as to the disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no other competent or probative evidence of record in support of the claim.  The Board finds that service connection for sural nerve neuroma of the right leg is not warranted.  


ORDER

As new and material evidence has not been received, the claim of service connection for PTSD is not reopened, and to this extent the appeal is denied.

As new and material evidence has not been received, the claim of service connection for a right ankle disability is not reopened, and to this extent the appeal is denied.

Entitlement to service connection for sural nerve neuroma of the right leg is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


